PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DILLERSBERGER et al.
Application No. 16/992,762
Filing Date: August 13, 2020
Attorney Docket No. 42167-717.301
For: STARTER CIRCUIT FOR ENERGY HARVESTING CIRCUITS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(f), filed September 13, 2021, to accept a delayed submission of a certified copy of the foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition 
is granted.

The Office acknowledges receipt of the certified copy of DE Application No. 20 208 000 753.6 received on September 13, 2021.  

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or examination of the application should be directed to the Technology Center at (571) 272-2800. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions